232 F.2d 884
Willis Lansing GANGER, Appellant,v.UNITED STATES of America, Appellee.
No. 12604.
United States Court of Appeals Sixth Circuit.
April 25, 1956.

Wm. Hutcherson, Jr., Cincinnati, Ohio, for appellant.
Millsaps Fitzhugh, Robert E. Joyner, Memphis, Tenn., for appellee.
Before SIMONS, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
This appeal from a conviction upon a jury verdict of violating the Mann Act, 18 U.S.C.A. 2421, is grounded upon appellant's contention, ably presented by court appointed counsel, that the district court was in error in not directing a judgment of acquittal upon the ground that the evidence was insufficient to sustain a conviction.  A careful review of the record convinces us that the case was properly submitted to the jury, and that its verdict was sustained by substantial evidence.


2
The judgment of the district court is therefore affirmed.